Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 24, 2017

                                        No. 04-12-00294-CR

                                       Vanessa CAMERON,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2010CR4286C
                            Honorable Ron Rangel, Judge Presiding


                                           ORDER
       State’s first motion for extension of time to file their brief is granted. The State’s brief is
due on February 21, 2017.




                                                       _________________________________
                                                       Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of January, 2017.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court